Title: To George Washington from Charles Thomson, 31 October 1777
From: Thomson, Charles
To: Washington, George



Sir
York town [Pa.] Octr 31. 1777

As Mr Hancock took leave of Congress on Wednesday and yesterday set out on his way home to Boston, I have the honour to forward to you Copies of two letters this day received from general Gates and most heartily to congratulate you on the signal success with which providence has been pleased to bless our Arms.
Col. Wilkinson who brought the dispatches has not had time to sort and arrange his papers so as to lay before Congress an accurate account of the number of the enemy & the stores surrendred nor of the present state of our army in the northern department. He expects to be ready to lay them before Congress, tomorrow, after which you will, doubtless, have a more perfect account transmitted to you. I have the honour to be sr your obedient humble servt

Chas Thomson

